Upon rehearing in this matter, I became convinced that paragraph numbered four in the published report was demonstrably wrong; and to me it is more important to be right than to be consistent. That part of the decision is not in harmony with the liberal spirit of our homestead exemption law, nor with several prior decisions, and is pure judicial legislation.
For these reasons, I must dissent from that paragraph of the decision as published.
TOLMAN and GERAGHTY, JJ., concur with HOLCOMB, J. *Page 193